Citation Nr: 1231647	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  08-21 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to a higher initial rating for herniated lumbar intervertebral discs L4-L5 and L5-S1, rated 20 percent disabling from March 15, 2005 to January 18, 2012 (except for a period when a temporary total rating was in effect) and 40 percent disabling since January 19, 2012.

2.  Entitlement to a higher initial rating for stress incontinence associated with herniated lumbar intervertebral discs L4-L5 and L5-S1, rated 40 percent disabling since October 20, 2011.

3.  Entitlement to a higher initial rating for right lower extremity radiculopathy, rated 20 percent disabling since October 20, 2011.

4.  Entitlement to a higher initial rating for left lower extremity radiculopathy, rated 10 percent disabling from March 15, 2005 to October 19, 2011 and 40 percent disabling since October 20, 2011.

5.  Entitlement to a higher initial rating for a residual surgical scar of the lumbar spine associated with herniated lumbar intervertebral discs L4-L5 and L5-S1, rated 10 percent disabling since September 16, 2008.

6.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) prior to March 20, 2012 (except for a period when a temporary total rating was in effect).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran, T.A., and P.C.


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to March 2000.

These matters come before the Board of Veterans' Appeals (Board) from a July 2007 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In that decision, a Decision Review Officer (DRO) granted service connection for herniated lumbar intervertebral discs L4-L5 and L5-S1 and assigned an initial 20 percent disability rating, effective March 15, 2005.  The DRO also granted service connection for left lumbar radiculopathy and assigned an initial 10 percent disability rating, effective March 15, 2005.  This determination is also on appeal.

In September 2008, the Veteran testified at a hearing before a DRO at the RO and a transcript of that hearing has been associated with his claims folder.

In November 2008, the RO granted a temporary total (100 percent) rating for the service-connected back disability based on surgical or other treatment necessitating convalescence, effective from June 21, 2007 to November 30, 2007.  The initial 20 percent rating was continued from December 1, 2007.  In that decision, the RO also granted service connection for a residual scar of the lumbar spine and assigned an initial 10 percent disability rating, effective September 16, 2008.  This determination is also on appeal.

As the Veteran was granted the full benefit he sought during the period from June 21, 2007 to November 30, 2007, his appeal for a higher initial rating for the service-connected back disability is not at issue during that period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2012, the RO assigned an initial 40 percent rating for the service-connected back disability, effective January 19, 2012 and assigned an initial 40 percent rating for left lower extremity radiculopathy, effective October 20, 2011.  In that decision, the RO also granted service connection for stress incontinence and right lower extremity radiculopathy and assigned initial 40 percent and 20 percent disability ratings, respectively, both effective October 20, 2011.  These determinations are also on appeal.

The Veteran testified before the undersigned at a July 2012 hearing at the RO (Travel Board hearing).  A transcript of that hearing has been associated with his claims folder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of the veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence indicates that the Veteran's service-connected back disability may have worsened since his last VA examination in January 2012.  For example, during that examination he reported low back pain, he ambulated with the assistance of a cane, he was prescribed medications such as gabapentin 600 milligrams for the service-connected back disability and its associated symptoms, and muscle strength associated with hip flexion and knee extension was recorded as 5/5 and 4/5 bilaterally, respectively.  However, VA treatment records dated in March and April 2012 reflect that the Veteran reported increasing back pain, that he began using a wheelchair for ambulation, that his medication dosages were increased (e.g. gabapentin increased to 900 milligrams), and that muscle strength associated with hip flexion and knee extension were both recorded as 3/5 bilaterally.  

Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected back disability is triggered.

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all appeals for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a) (2011).  A TDIU is considered a lesser benefit than the 100 percent rating, and the grant of a 100 percent rating renders moot the issue of entitlement to a TDIU for the period when the 100 percent rating is in effect.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375 (1999).

Since the Veteran was granted a temporary 100 percent rating for his service-connected back disability from June 21, 2007 to November 30, 2007 and as his combined disability rating has been 100 percent since March 20, 2012, the question of entitlement to a TDIU is not at issue for the periods from June 21, 2007 to November 30, 2007 and since March 20, 2012.

As for the remainder of the appeal period, the evidence reflects that the Veteran was unemployed for a period of time and that such unemployment was related to his service-connected back disability.  Given the evidence of a current disability, the Veteran's claim for the highest rating possible, and the evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice during these periods.

The Court has held that in the case of a claim for a TDIU, the duty to assist requires that VA obtain an examination that includes an opinion on what effect the Veteran's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  There is no explicit opinion as to whether the Veteran's service-connected disabilities, by themselves, were sufficient to preclude gainful employment for any period prior to March 20, 2012.

The Veteran's percentage ratings did not meet the scheduler requirements for a TDIU under 38 C.F.R. § 4.16(a) until October 20, 2011.  Nevertheless, VA policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  The Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001).

Further, the Veteran has not been provided specific notice of the information and evidence that is necessary to substantiate a claim for a TDIU in accordance with the Veterans Claims Assistance Act of 2000 (VCAA).  Cf. 38 U.S.C.A. § 5103A (West 2002).  Therefore, such notice should be provided upon remand.

Also, the claim for a TDIU prior to March 20, 2012 is inextricably intertwined with the higher initial rating issues currently on appeal.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d) (2011).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

In a February 2009 letter, Claude D. Gelinas, M.D. reported that he provided treatment for the Veteran's back disability.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records. 38 C.F.R. § 3.159(e)(2). Although there are some treatment records from Dr. Gelinas in the claims file, these steps have not yet been taken with regard to any additional records from that physician.  Any additional records pertaining to treatment for back problems from Dr. Gelinas are directly relevant to the issues on appeal.  Thus, a remand is also necessary to attempt to obtain any additional relevant treatment records from that treatment provider.

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction (AOJ) should ask the Veteran to complete a formal application for a TDIU and report his education and employment history and his earnings history, especially for the period from March 2005 to March 2012.

2.  The AOJ should ask the Veteran to complete an authorization for VA to obtain all records of his treatment for a back disability, a bilateral neurologic disability of the lower extremities, a urinary disability, and a psychiatric disability from Dr. Gelinas.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA.

If any records are unavailable, the Veteran should be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims, and he should be advised to submit any records in his possession.  All such notification must be documented in the claims file.

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected back disability.  All indicated tests and studies should be conducted.

The claims folder, including this remand and any relevant records in the Virtual VA system, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The ranges of thoracolumbar spinal motions should be reported in degrees.  The examiner should also provide a specific opinion as to whether there is additional limitation of motion due to weakened movement, excess fatigability, incoordination, pain, or flare ups.

The examiner should express this opinion in terms of the degree of additional range-of- motion loss (in degrees) due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.

The examiner should report whether there is any ankylosis of the thoracolumbar spine or entire spine.  If ankylosis is present, the examiner should specify whether it is favorable or unfavorable and the angle at which the spine is held.

The examiner should also report the total duration of any incapacitating episodes due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician during the past 12 months.

The examiner should also specify the nerves affected by the back disability and provide an opinion as to the severity of any associated paralysis, neuritis, or neuralgia.

The examiner should also report the nature and severity of any bladder or bowel impairment associated with the service-connected back disability, including whether the use of any appliances or absorbent materials is required for a voiding dysfunction and the frequency at which any such absorbent materials must be changed.

The examiner should also report the severity of any scars associated with the service-connected back disability, to include whether they cause any limited motion, scar size, and whether they are deep.

The examiner must provide reasons for any opinion given.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, the Veteran's claims file, including this remand and any relevant records in the Virtual VA system, should be referred to a VA physician with appropriate expertise to determine whether his service-connected disabilities prevented him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him for any period prior to March 20, 2012. 

The opinion provider should opine, as to any period between March 15, 2005 and June 21, 2007, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (herniated lumbar intervertebral discs L4-L5 and L5-S1 and any associated neurologic, bladder, or bowel impairments) would have, in combination, prevented him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him.

The opinion provider should also opine, as to any period between December 1, 2007 and September 16, 2008, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (herniated lumbar intervertebral discs L4-L5 and L5-S1 and any associated neurologic, bladder, or bowel impairments and surgical scars) would have, in combination, prevented him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him.

The opinion provider should also opine, as to any period between September 16, 2008 and March 20, 2012, as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (a psychiatric disability and herniated lumbar intervertebral discs L4-L5 and L5-S1 and any associated neurologic, bladder, or bowel impairments and surgical scars) would have, in combination, prevented him from securing and following substantially gainful employment for which his education and occupational experience would have otherwise qualified him.

The opinion provider must provide reasons for each opinion given.

If the opinion provider is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

The opinion provider is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the opinion provider rejects the Veteran's reports, he or she must provide a reason for doing so.

5.  The AOJ should review the examination report/opinion to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If, after completion of steps 1 through 6 above, there is any period between March 15, 2005 and June 21, 2007 and between December 1, 2007 and October 20, 2011 that the Veteran was unemployed and the schedular requirements for a TDIU were not met, the AOJ should refer the case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b) during those periods.

7.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).







_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

